Citation Nr: 0807693	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-35 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
index finger injury.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active military duty from December 1982 
to December 2003.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claims for 
service connection for residuals of a right index finger 
injury and tinnitus.  The veteran disagreed and timely 
appealed.  

Issues not on appeal

The March 2005 rating decision also denied service connection 
for arthritis of the left hand, a swollen right hand, hearing 
loss, and breathing problems.  The veteran's March 2005 
notice of disagreement addressed only the issues of service 
connection for tinnitus, right index finger injury residuals 
and left hand arthritis.  In his October 2005 VA Form 9 
substantive appeal, the veteran only addressed tinnitus and 
the residuals of a right index finger injury.  Thus, the 
issues of the veteran's entitlement to service connection for 
a swollen right hand, hearing loss, breathing problems and 
left hand arthritis are not in appellate status because an 
appeal was not perfected as to any of them.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The March 2005 rating decision granted service connection for 
left shoulder impingement; left and right plantar fasciitis; 
diverticulitis; hypertrophic spondylosis; hypertension; a 
right hand fifth metacarpal condition; scar on the chin; and, 
scar on the left hand.  The veteran did not disagree with any 
of the disability ratings assigned for each of the conditions 
which were service-connected, excepting hypertension and 
diverticulitis.  A July 2005 rating decision increased the 
disability rating for hypertension and diverticulitis from 
noncompensably disabling to 10 percent disabling.  The 
veteran did not perfect an appeal as to those issues. 

 In October 2005, the veteran sought service connection for 
an incisional hernia condition.  The claim was granted in an 
October 2006 rating decision which evaluated the condition as 
noncompensably disabling and also denied entitlement to a 
temporary 100 percent evaluation due to hospitalization in 
excess of 21 days.  The record does not include any evidence 
that the veteran disagreed with that rating decision.  

Thus, the only issues which are in appellate status are the 
two issues on the first page of this decision. 


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran does not have 
a current right index finger disability.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's tinnitus is 
not related to his military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of right 
index finger injury is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Entitlement to service connection for tinnitus is not 
warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his right index finger was injured 
in service and that he still suffers from residuals of that 
injury.  He further contends that he complained of tinnitus 
during service and continues to experience tinnitus.  He 
generally argues that he is entitled to service connection 
for both conditions.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA, which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in an April 2004 letter 
from the RO which informed the veteran that in order to 
established service connection, the evidence must show three 
things:

You had an injury in military service or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

You have a current physical or mental disability.

There is a relationship between your current 
disability and an injury, disease, or event in 
service.  

See page 5.

The April 2004 VCAA letter also informed the veteran of the 
typical kinds of evidence that could be used to support his 
claims, such as medical records, a statement from his doctor, 
his own statements and statements of others who could observe 
his symptoms.  This notice satisfies the obligation to inform 
a claimant of the evidence required to substantiate a claim. 

The veteran was informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as he provided sufficient information to allow VA to 
obtain them.

The VCAA letter also told the veteran: 

If there is any other evidence or information that 
you think will support your claim, please let us 
know. If you have any evidence in your possession 
that pertains to your claim, please send it to us. 

In essence, the veteran was asked to "give us everything 
you've got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not in dispute.  
The Board notes that with regard to the claim for service 
connection for a right index finger condition, the veteran's 
claim was denied because there was no evidence of a current 
disability, element (2).  The Board further notes that with 
regard to the claim for service connection for a tinnitus 
condition, the veteran's claim was denied because there was 
no evidence of a nexus between the current condition and a 
tinnitus condition during service, element (3).  As noted 
above, the veteran has received proper notice of elements (2) 
and (3).  

Moreover, because the veteran's claims are being denied, 
elements (4) and (5) remain moot.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, excerpts from his service 
personnel records, and VA medical records from several VA 
medical centers.  

The Board therefore finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).   The Board notes that the veteran indicated in 
writing in his VA Form 9 formal appeal that he did not desire 
to present evidence and argument in support of his claim at a 
hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision on the 
merits.  

1.  Entitlement to service connection for residuals of right 
index finger injury.

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).



Service connection presupposes a diagnosis of a current 
disability. See  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  

Analysis

As stated above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  The Board will 
address each element in turn.

With regard to element (1), the evidence includes a September 
2004 examination report which diagnoses the veteran's right 
index finger condition as "status post fracture without 
residual symptomatology."  An August 2004 x-ray report 
indicates that the veteran's right hand was normal.  

A careful review of the veteran's claims folder discloses no 
diagnoses of residuals of a finger injury.  In other words, 
there is no medical evidence, or diagnosis, of a current 
disability.

As noted above, service connection presupposes a current 
disability.  The only evidence of record of a current 
disability regarding the veteran's right index finger are the 
veteran's own statements to the effect that he still has pain 
in his finger.  However, symptoms alone, without a diagnosed 
or identifiable underlying malady or condition, do not in and 
of themselves constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).

Moreover, to the extent that the veteran's contentions can be 
taken to be evidence of an underlying medical condition, the 
Board observes that there is nothing in the record to suggest 
that the veteran is competent to make medical diagnoses.  It 
is well established that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  

The veteran has been accorded ample opportunity to furnish 
evidence in support of his claim.  He has not done so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim for VA benefits]. 

For those reasons, the Board finds that the evidence supports 
a conclusion that the veteran has no current right index 
finger disability.  Thus, the claim fails on that basis 
alone.

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide a claim in the alternative].

Concerning in-service injury, the veteran's service medical 
records include an October 1, 1999 entry which states that 
the veteran hyperextended his right index finger during a 
training exercise.  Element (2) is satisfied.

With regard to element (3), in the absence of a currently 
diagnosed disability medical nexus would be an impossibility.  
Indeed, there is no medical opinion serving to link the 
veteran's right index finger injury in service and any 
current condition.  The veteran cannot, by his own 
statements, establish such a medical nexus.  See Espiritu, 
supra.  Element (3) is not met.

In summary, for reasons and bases expressed above the Board 
finds that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals in the in-service right index finger injury.  
The benefit sought on appeal is accordingly denied.

2.  Entitlement to service connection for tinnitus.

Analysis

As above, the Board will address each Hickson element in 
turn.

With regard to element (1), the record includes an August 
2004 audiological examination.  The examiner noted that the 
veteran's tinnitus was reported to be constant.  Thus, there 
is evidence in support of a current disability. 

With regard to element (2), in-service incurrence of disease 
or injury, the Board will separately discuss disease and 
injury. 

Concerning disease, there is nothing in the veteran's 
extensive service medical records which suggests that 
tinnitus was diagnosed or even suspected.  It is true that 
the veteran reported that he had ringing in his ears in a 
July 2003 report of medical history.  However, there is 
nothing to indicate that the veteran ever sought treatment 
for this or any other ear problem.

Concerning injury, there is no evidence of acoustic trauma or 
any other ear injury in service.  It appears from a February 
2002 routine audiogram that the veteran was "not routinely 
exposed to hazardous noise" during service.

In short, element (2) has not been met, and the claim fails 
on that basis.

With regard to element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability, the August 2004 examiner noted the 
following:

The service medical record documents normal 
auditory thresholds at entrance, separation and 
during periodic monitoring.  Tinnitus was not a 
complaint during military service and by the 
patient's own history he does not know when the 
tinnitus started.  Therefore it is not as likely as 
not hearing loss or tinnitus resulted from acoustic 
trauma during military service.

In short, based on an evaluation of objective testing during 
service the examiner found no nexus between the veteran's 
currently diagnosed tinnitus and his military service

The veteran implies in his substantive appeal that because 
the examiner stated that "tinnitus was not a complaint 
during military service" when the July 2003 notation 
indicates that the veteran did complain of a "ringing" in 
his ears during service, it follows that the examiner's 
conclusion that there is no nexus is invalid.  However, the 
examiner's report indicates that he reviewed the veteran's 
service medical records, which include the  July 2003 
complaint.  After reading those records, the examiner 
evidently determined that the one isolated complaint did not 
amount tinnitus, which is a chronic condition.  

The only evidence to the contrary are the veteran's 
statements.  As above, his statements are of no probative 
value.  See Espiritu supra.

Thus, after review of the entire record, the Board finds that 
the evidence does not support element (3), and that the claim 
also fails on that basis.

In conclusion, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.   Entitlement to service 
connection for tinnitus is not warranted.

Additional comment

The Board views its discussion above as sufficient to inform 
the veteran of the elements necessary to reopen his claims 
should he desire to do so in the future. 
Cf. Graves v. Brown, 8 Vet. App. 522, 524 (1996).  In 
particular, it is incumbent upon him to submit to VA 
competent medical evidence documenting a disability of the 
right index finger, not just complaints of pain.  With 
respect to the tinnitus claim, the veteran should provide 
competent medical evidence which indicates that tinnitus is 
related to his military service.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000), [a veteran seeking disability 
benefits must establish a connection between the veteran's 
service and the claimed disability].



ORDER

Entitlement to service connection for residuals of a right 
index finger injury is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


